Citation Nr: 0110967	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-09 099	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUE

Revocation of previously-declared forfeiture of VA benefits 
for fraud.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 until 
May 9, 1942, when he died in a Japanese concentration camp.  
The appellant is his widow.


FINDINGS OF FACT

1.  In March 1973, the VA found that the appellant had 
knowingly submitted false evidence in her claim for 
restoration of death benefits and held that she had forfeited 
all accrued and future gratuitous benefit under the laws 
administered by the VA on account of her fraudulent actions.

2.  Evidence submitted subsequent to the March 1973 decision 
is not exculpatory of the appellant's misdeeds and does not 
show VA fraud in the original decision.


CONCLUSION OF LAW

New and material evidence to revoke the forfeiture declared 
against the appellant has not been submitted.  38 U.S.C.A. 
§§ 5108, 6103 (West 1991); 38 C.F.R. §§ 3.156, 3.901 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests that the Board revoke the forfeiture 
of VA benefits declared by the VA in 1975 and reinstate her 
award of dependency and indemnity compensation based upon the 
WWII service of her late husband.  In support of this claim, 
she asserts that she had separated from her co-habitant, 
E.P., in 1971, and remained separated from him until his 
death in 1977.  She also contends that she needs VA benefits 
as she has no money for food and is embarrassed to rely upon 
her children for help.

History

As noted above, the veteran died in a Japanese concentration 
camp in May 1942, leaving behind his widow, the appellant, 
and a minor child.  The appellant filed for and received VA 
death benefits, predicated upon the service of the veteran 
and upon her status as his unremarried widow.  She was 
informed multiple times of her responsibility to report any 
change in her marital status.  

In 1957, the RO terminated the appellant's VA benefits, as 
evidence was received showing that the appellant was 
cohabiting with and holding herself out as the spouse of 
another man, E.P.  In fact, the appellant and E.P. had 
several children together.  The RO confirmed this situation 
by a field examination in which the appellant's neighbors and 
family members were interviewed.  A VA General Counsel 
opinion confirmed the RO's interpretation of the law as 
prohibiting the payment of VA death benefits to the 
appellant, as she could no longer be considered legally 
unremarried.

In January 1971, the appellant requested that her VA benefits 
be reinstated, asserting that she had "stopped all 
relationship with the alleged paramour because of frequent 
violent quarrel."  In this application, she stated that she 
could not remember the date the relationship had ended, but 
felt it had been sometime in 1965.  The results of a field 
investigation conducted in July 1971 showed that the 
appellant and E.P. continued to reside in the same home, 
where they were raising their children together, and that 
their neighbors viewed them as man and wife.  The RO 
concluded that the appellant had lied in her claim for 
reinstatement and had deliberately presented false evidence 
for the purpose of establishing her entitlement to VA 
benefits and recommended that the case be referred to the 
Chief VA Attorney for consideration of a forfeiture action.

Following such referral, by letter of March 1973, the 
Director of the VA Compensation and Pension service notified 
the appellant that the evidence of record clearly established 
beyond a reasonable doubt that she had knowingly, 
intentionally, and deliberately made materially false and 
fraudulent statements and evidence in support of your claim 
for death benefits as the unremarried widow of the veteran.  
The penalty for such fraudulent misrepresentation was (and 
remains to this day) the permanent forfeiture of any VA 
benefits.

Subsequently, in 1975, E.P., the appellant's cohabitant, 
filed a claim for VA compensation, based upon his own service 
with the guerrilla forces.  In this application, he 
identified the appellant as his spouse.  To prove the 
marriage in the absence of a marriage certificate, he 
presented several sworn affidavits from people who asserted 
they had been present at the wedding ceremony of E.P. and the 
appellant in 1945.  Death certificates in the record reflect 
that E.P. died in May 1977.  The appellant is identified as 
his spouse on the death certificates, as well.  

In August 1997, the appellant again filed a claim to have her 
VA benefits restored, claiming that she was entitled to 
restoration of benefits since E.P. had died.  In support of 
her claim, she submitted an affidavit signed by ten people, 
who all swore that following the veteran's death in wartime, 
the appellant had "never co-habited with any man until she 
met [E.P.] with whom she had six children, and that the 
appellant and E.P. had "never lived together as husband and 
wife until they got married, through the intervention of the 
children, on March 19, 1977."  

The appellant also presented sworn testimony at a June 1998 
RO hearing.  She testified that she believed her VA benefits 
had been revoked because her sister-in-law had a grudge 
against her.  She stated that after she had ended her 
relationship with E.P., he returned to the home to visit 
their children, but that she had not performed the duties of 
a wife to him.  She also testified that she still considers 
herself to be the widow of the veteran, although the 
community perceives her as E.P.'s wife.

During an October 1998 VA field examination, two witnesses 
affirmed that the appellant had remained married to E.P. from 
1960 until his death and that they had not separated during 
this time.  

Laws and regulations

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103.  The language of section 6103 
plainly states that a person who commits fraud in connection 
with his or her claim or award of benefits, loses all rights, 
claims, and benefits.  Trilles v. West, 13 Vet. App. 314, 322 
(2000).

The VA has promulgated regulations implementing this 
statutory provision.  Fraud is defined by VA regulation as an 
act committed when a person knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
Department of Veterans Affairs (except laws relating to 
insurance benefits).  Any person who commits fraud forfeits 
all rights to benefits under all laws administered by the 
Department of Veterans Affairs other than laws relating to 
insurance benefits.  38 C.F.R. § 3.901.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a declaration of forfeiture may be 
revoked upon the presentment of new and material evidence or 
revised based on a finding of clear and unmistakable error in 
the original forfeiture decision.  Trilles, supra.  In so 
holding, the Court at least facially relaxed the standard of 
review for revocation of forfeiture claims, although the 
authors of the majority opinion characterized the standard 
otherwise, observing "that a new and material evidence 
standard is not necessarily a light burden to meet; indeed, 
it is difficult to perceive of any evidence that would 'bear 
directly and substantially upon the specific matter' (38 
C.F.R. § 3.156(a) (1999)) other than evidence exculpatory of 
the claimant's misdeeds or evidence showing VA fraud in the 
original decision."  Trilles, at 332.

Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered" by the Board.  38 U.S.C.A. § 7104(b).  The 
exception is that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108.  
Therefore, once a Board decision becomes final under § 
7104(b), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (When new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis . . . 
is neither required, nor permitted.").

The provisions of 38 C.F.R. § 3.156(a), define "new and 
material evidence" as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Analysis

The appellant has not claimed and there is no evidence 
showing that the 1973 forfeiture was improper or not in 
accordance with the law.  Review of the record reveals that 
all due process protections were afforded to the appellant at 
the time.  She also does not claim that the forfeiture 
decision involved clear and unmistakable error.  Rather, she 
claims that her status as the unremarried widow of the 
veteran has been restored following the death of E.P.

For the appellant to prevail in her claim for restoration of 
VA benefits based upon the death of the veteran, she has to 
submit new and material evidence tending to show that 
forfeiture should not have been invoked originally.  
Subsequent to the VA's 1973 decision, in support of her claim 
to have the forfeiture declared against her revoked, the 
appellant has essentially submitted evidence consisting of a 
copy of a death certificate reflecting the demise of E,P., an 
affidavit from friends and acquaintances, and her own written 
argument and oral testimony.  As this evidence, by and large, 
is not duplicative of evidence already contained in the file 
and reviewed by the VA in 1973, it must be considered new.  
For the newly-submitted evidence to be considered material to 
the issue of forfeiture, however, it must be exculpatory of 
the claimant's misdeeds or show VA fraud in the original 
decision.  Trilles, supra.

The certificate reflecting the death of E.P. and the 
affidavit affirming the fact that he has died cannot be 
considered material to the issue of whether the forfeiture 
was properly invoked.  Neither the death certificate nor the 
affidavit tends to show that the finding that the appellant 
committed fraud in her attempt to obtain VA monetary benefits 
was incorrect or erroneous.  The fact that the E.P. has died 
has no bearing whatsoever upon the appellant's actions taken 
with the intent to deceive the VA in her 1971 deposition and 
the written statements submitted in support of her claim for 
VA monetary benefits.  Likewise, the affidavit and the 
appellant's own statements and testimony to the effect that 
she had ceased her marital relationship with E.P. in 1971 
have no bearing upon actions taken with the intent to deceive 
the VA in her 1971 claim.  

Therefore, the Board concludes that the appellant has not met 
the burden of submitting new and material evidence 
exculpatory of her misdeeds or showing VA fraud in the 
original decision.  In the absence of new and material 
evidence, the appeal must be denied and the Board's review is 
complete.


ORDER

In the absence of new and material evidence, the appellant's 
attempt to have the previously-declared forfeiture revoked is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

